FILED
                           NOT FOR PUBLICATION                              DEC 29 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50396

              Plaintiff - Appellee,              D.C. No. 8:08-cr-00285-JVS-3

  v.
                                                 MEMORANDUM *
VANESSA ROSE GONZALES,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                                                         **
                          Submitted December 14, 2010
                             San Francisco, California

Before: GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Vanessa Rose Gonzales appeals the sentence imposed following her guilty

plea to conspiracy to distribute methamphetamine in violation of 21 U.S.C. § 846.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales contends that the district court erred in finding that she was ineligible for

safety valve consideration.

      As part of her plea agreement, Gonzales waived her right to appeal the

sentence imposed by the court, and she has failed to show that the waiver is

invalid. See United States v. Bibler, 495 F.3d 621, 624 (9th Cir. 2007) (“insofar as

the district court sentenced appellant to a term of years beneath the maximum

allowed by statute, the sentence is not “illegal” and cannot excuse the waiver of

appeal”). We therefore enforce the waiver and dismiss the appeal.

      DISMISSED.




                                           2                                    09-50396